 

 

 

 

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WISCONSIN

 

IN THE MATTER OF AN APPLICATION
OF THE UNITED STATES OF AMERICA
FOR A WARRANT AUTHORIZING THE 10-M- 671
DISCLOSURE OF DATA RELATING TO

A SPECIFIED CELLULAR TELEPHONE

 

AFFIDAVIT

 

 

 

 

 

I, Scott A. Bates, being first duly sworn, hereby depose and state as
follows:

1. I am employed as a Special Agent with the United States Department of
Homeland Security, U.S. Secret Service, and have been so employed since
December of 2005. As a Special Agent, I have received specialized training
in identifying counterfeit U.S. currency investigations.

2. As part of my duties as a Special Agent, I assist state and local law
enforcement agencies by gathering information about persons involved in the
manufacture, sale, and distribution of counterfeit U.S. currency.

3. I am assisting with a criminal investigation involving the offense(s) of
Conspiracy to Distribute and Pass Counterfeit (CFT) Federal Reserve Notes
(FRNs) as detailed in Title 18 USC Code 371 and 472. In the course of that
investigation, it became apparent that particular information found in
cellular call records of 612-570-2745, would be useful to investigators. The
information useful to investigators was determined to be available from
Verizon, a cellular service provider and communications common carrier as
defined in 18 U.S.C. § 2510(10).

4. This affidavit is submitted in support of my application for an order
authorizing disclosure of data relating to a cellular telephone assigned
Verizon number 612-570-2745 (target telephone). All of the information
contained in this affidavit is the product of either my own personal
observation, my personal investigation or has been provided to me by other
Secret Service agents whom I believe to be truthful and reliable. Because

Case 2:10-mj-00577-NJ_ Filed 09/24/19 Page 1of3 Document 1-1
 

 

 

 

this affidavit is submitted for the limited purpose of securing authorization
to receive cell site information from the above-described target telephone, I
have not included each and every fact known to me concerning this
investigation. I have set forth only the facts that I believe are essential
to establish the necessary foundation for an order authorizing receipt of
cell site information from the target telephone.

5. This affidavit is based on my experience and background as a law
enforcement officer; conversations held with agents and investigators of the
U.S. Secret Service; and physical surveillance.

BASIS OF INVESTIGATION

6. Corey Terrell Barnes, Rochelle Lynn Roen, and Markeeta Rene Wesley have
been identified as being involved in an ongoing scheme involving the
continued manufacture, distribution, and uttering of Counterfeit (CFT)
Federal Reserve Notes (FRNs) in the Minneapolis, Minnesota, area. In this
scheme, evidence indicates that the suspects in the Minneapolis area have
been manufacturing CFT FRNs and passing these CFT FRNs at multiple Target
Retail Stores for the purchase of multiple types of merchandise. The
Suspects involved in the investigation then return the merchandise which was
purchased with CFT FRNs at a different Target Retail Store to obtain genuine
FRNs.

7. This investigation has determined that the suspects involved in this
investigation have manufactured and passed CFT bearing over seventy (70)
different serial numbers. Subsequent investigation has identified the
subject CFT FRNs associated to this scheme has totaled $97,122.

8. This investigation revealed that Corey Barnes and Rochelle Roen have used
multiple hotel rooms within the Minneapolis, MN, area, and abandoned multiple
items at these hotel rooms that are affiliated with the manufacturing and
distribution of CFT FRNs.

9. Agents from the Milwaukee Resident Office have identified that Rochelle
Roen and Corey Barnes are responsible for a large amount of CFT FRNs which
were passed within the Oshkosh, WI, and Appleton, WI, areas. These agents
have learned that Rochelle Roen currently resides in an apartment at 2133
Evan Street, Apartment #5, Oshkosh, WI.

10. Rochelle Roen has been identified as passing several CFT FRNs in the
district of the Minneapolis Field Office and Milwaukee Resident Office.
Barnes, Wesley, and Roen were indicted by a Federal Grand Jury for violations
of Conspiracy and Uttering Counterfeit U.S. Currency in U.S. District Court,
District of Minnesota on October 5, 2010.

11. Federal Arrest Warrants were issued by the U.S. District Court, District
of Minnesota for Barnes, Wesley and Roen on October 6, 2010.

12. Rochelle Roen’s cellular telephone number has been obtained from two
separate sources. The biological father of Rochelle Roen’s three year old
daughter, Robert Smaller, has provided cellular phone number 612-570-2745 to
agents of the U.S. Secret Service, Minneapolis Field Office as the phone
number he contacts Rochelle L. Roen. Suspect Corey Barnes also provided the
same number to agents of the U.S. Secret Service, Minneapolis Field Office,
as the cellular phone number Rochelle L. Roen utilizes upon his arrest on
10/18/10.

Case 2:10-mj-00577-NJ_ Filed 09/24/19 Page 2 of 3 Document 1-1
 

 

 

CONCLUSION

13. Based on the information provided above, I believe that Rochelle L. Roen
has manufactured and passed counterfeit U.S. Federal Reserve Notes in
Minnesota and Wisconsin. I also believe that Roen will travel to Oshkosh, WI
in the future to return to her residence. I believe that cell site
information for the target telephone number, 612-570-2745, will alert law
enforcement when Roen is in the Oshkosh, WI area, thus assisting law
enforcement in physically finding Roen, thus allowing us to arrest her for

the outstanding Federal Arrest Warr or Conspiracy to Distribute and Pass
Counterfeit U.S. Federal Reserve Noftes\a etailed in Title 18 USC Code 371

and 472. \)
CO

o v

SCOR A. BATES

Sworn to and pidsenibed before me

this 26 day of October, 2010. ()

—
WILLIAM E. CALLAHAN, JR. ft

United States Magistrate Judge

Case 2:10-mj-00577-NJ_ Filed 09/24/19 Page 3 0f3 Document 1-1
